Fourth Court of Appeals
                                San Antonio, Texas
                                     October 13, 2021

                                    No. 04-21-00195-CR

                                 Guillermo MORALES III,
                                         Appellant

                                             v.

                                THE STATE OF TEXAS,
                                      Appellee

                From the 451st Judicial District Court, Kendall County, Texas
                                    Trial Court No. 7388
                        Honorable Kirsten Cohoon, Judge Presiding


                                      ORDER

       Tonya R. Thompson’s notification of late reporter’s record is hereby NOTED. Time is
extended to October 18, 2021.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of October, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court